Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lauren Schneider on February 25, 2022.
The application has been amended as follows: 
	In claim 1, line 7, insert after “thereon”, --capture probes comprising--.
	In claim 1, line 24, delete “the”.
	In claim 4, line 3, insert –the—before “first”.
	In claim 4, line 3, replace “least one of the at least” with –least one of at least--.
In claim 10, line 3, replace “the at least two metabolites” with –at least two metabolites which bind to the at least two metabolite capture probes--.
	In claim 10, line 6, replace “the one metabolite” with –one metabolite--.
	In claim 10, lines 7-8, replace “the at least two labeled metabolites comprise a calculated amount of the at least two labeled metabolites” with –the at least two metabolites comprise a calculated amount--.
	In claim 10, lines 11-12, replace “the metabolite concentration of a respective metabolite in the single cell of each chamber” with –a concentration of a respective metabolite in a single cell—.
	Cancel claims 13-20.
	In claim 21, lines 1-2, replace “at least one protein of the at least two proteins is” with –the at least one protein comprises--.
	In claim 22, line 1, insert –the— before “first”.


Allowable Subject Matter
Claims 1-10, 12, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a method comprising: incubating a plurality of single cells with a metabolite to form a cell assay mixture, loading the cell assay mixture into a probe-bound array chip comprising: a first layer having immobilized thereon capture probes comprising at least one metabolite capture probe and at least one protein capture probe, and a second layer coupled to the first layer and including a plurality of chambers, wherein loading is such that at least some individual chambers of the plurality of chambers receive only a single cell of the plurality of cells, lysing each cell in each chamber, incubating the lysed cell assay mixture, quantifying the amount of labeled metabolites bound to the at least one metabolite capture probes, and quantifying at least one protein bound to the at least one protein capture probe to determine the concentration of the at least one protein, wherein the at least one metabolite is cyclic adenosine monophosphate (cAMP), cyclic guanine monophosphate (cGMP), glutathione, glucose, or glutamine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641